NUMBER 13-17-00523-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


MARIA AREVALOS,                                                              Appellant,

                                                v.


RAUL R. ALVAREZ,                                                               Appellee.


               On appeal from the County Court at Law No. 4
                        of Hidalgo County, Texas.


                          MEMORANDUM OPINION
              Before Justices Longoria, Hinojosa, and Tijerina
                 Memorandum Opinion by Justice Tijerina

       This cause is before the Court, on the court reporter’s failure to timely file the

reporter’s record. On March 29, 2021, we ordered the trial court to conduct a hearing in

accordance with Texas Rule of Appellate Procedure 34.6(f)(4). We ordered the trial court

to determine if: (1) the appellant has timely requested a reporter’s record; (2) without the
appellant’s fault, a significant exhibit or a significant portion of the court reporter’s notes

and records has been lost or destroyed or—if the proceedings were electronically

recorded—a significant portion of the recording has been lost or destroyed or is inaudible;

(3) the lost, destroyed, or inaudible portion of the reporter’s record, or the lost and

destroyed exhibit, is necessary to the appeal’s resolution; and (4) the lost, destroyed, or

inaudible portion of the reporter’s record cannot be replaced by agreement of the parties,

or the lost or destroyed exhibit cannot be replaced either by agreement of the parties or

with a copy determined by the trial court to accurately duplicate with reasonable certainty

the original exhibit. See TEX. R. APP. P. 34.6(f).

       On April 6, 2021, the trial court notified us that the reporter had passed away, that

neither the appellee Raul Alvarez nor appellant Maria Arevalos had a copy of the record,

that Arevalos wanted to continue with her appeal, and that both Alvarez and Arevalos

agree that the reporter’s record is missing. On July 6, 2021, we issued a supplemental

order of abatement wherein we directed the trial court to conduct a hearing to determine

if: (1) “The lost, missing, or destroyed record is necessary for the appeal to proceed”; (2)

“If the record is necessary, whether the parties can reach an agreement about the

substance of the record that is lost, missing, or destroyed”; and/or, (3) “If the record is

necessary and the parties cannot reach an agreement about the substance of the needed

portions of the record, whether the trial court shall retry the case.” See id. R. 34.6(f)(4).

       On July 22, 2021, the trial court conducted the hearing and determined that: (1)

“the lost missing, or destroyed record is necessary for the appeal to proceed”; (2) “the

parties cannot agree on the substance of the record because a record was never


                                              2
produced”; and (3) “a new trial on the merits is necessary because the record is missing

and the parties cannot reach an agreement on the substance of the said record.”

       The trial court determined that Arevalos met the requirements of rule 34.6 and is

entitled to a new trial. See id. Accordingly, this cause is reinstated, and, based on the trial

court’s finding that a new trial is necessary, we vacate the trial court’s judgment being

appealed here and dismiss this appeal.


                                                                         JAIME TIJERINA
                                                                         Justice

Delivered and filed on the
12th day of August, 2021.




                                              3